Title: From Thomas Jefferson to Francis Eppes, 11 March 1792
From: Jefferson, Thomas
To: Eppes, Francis


          
            Dear Sir
            Philadelphia Mar. 11. 1792.
          
          Your favor of Feb. 29. came to hand yesterday. That of Feb. 24. a week ago. I inclose you a statement of my demand against Mr. Bannister, the vouchers for which I believe I left in your hands, and sufficiently establish the account. However I have sworn to the statement to get rid of all objections.
          I received yesterday the account of my sale, miserable enough, the negroes having averaged only 45£ a peice. The sale will exactly pay my instalments to Hanson for July 19. 1792. and 93. That for 97. and half of 1796. were provided for by the sale of my lands in Cumberland: so that I have still to provide for 1794. 1795. 1796. £500. each year, which I will do by a further sale next fall, if nobody takes my Elkhill lands in the mean time.
          I have stated thus much to you as to Jones’s debt, that you may know how to bargain for me as to Hanbury’s. I wish you could obtain a division of the debt, each of us to pay his third, and get breath for mine till the spring of 1794. (that is to let next year’s crop come in) and it will be still better if he will take bonds, in case it should be more convenient to pay him in that way. Settle it on these or any other principles you can for me, and I will send my bond executed according to what you shall have agreed, as soon as I receive your information.—I had thought to write to Mr. Lewis to send you the bonds received at the sale of my negroes last December, and to ask the favor of you to deliver them to Mr. Hanson, and take a receipt for them as delivered for the instalments of 1792. and 1793. Will you permit me to give you this trouble? I hope it is the last year I shall be obliged to trouble my friends with my affairs. Surely Hanson will not split straws about the days of payment, which are in December in those bonds instead of July in mine. I have too much confidence in his generosity for this.—What is doing in Bevins’s case?—Jack is well. Maria also, and wishes to be remembered to her aunt, as I do most affectionately. Adieu my dear Sir Your’s sincerely,
          
            Th: Jefferson
          
        